
	

113 HRES 712 IH: Expressing the sense of the House of Representatives that the United States should initiate negotiations to enter into a bilateral free trade agreement with the Republic of South Africa.
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 712
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2014
			Mr. Rush submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States should initiate
			 negotiations to enter into a bilateral free trade agreement with the
			 Republic of South Africa.
	
	
		Whereas South Africa is the 34th largest economy in the world and is a member of the Group of
			 Twenty (G–20) and in a enhanced engagement partnership with the Organisation for Economic Co-operation and Development (OECD);
		Whereas South Africa has signed 12 trade agreements with several countries and the European Free
			 Trade Association, 4 of which are free trade agreements;
		Whereas South Africa has concluded two trade agreements with the United States as well as
			 successfully participated in the Generalized System of Preferences (GSP)
			 and the African Growth and Opportunity Act (AGOA);
		Whereas United States exports to South Africa totaled $10 billion in 2012;
		Whereas South Africa is currently the United States 38th largest trading partner for goods with
			 $15.8 billion in total trade in goods in 2013;
		Whereas South Africa was the United States 36th largest export market for goods in 2013;
		Whereas the amount of United States exports of goods to South Africa in 2013 was $7.3 billion, an
			 increase of 159 percent from 2003;
		Whereas United States exports of agricultural products to South Africa totaled $295 million in 2013
			 with leading categories including dairy products, wheat, planting seeds,
			 and poultry;
		Whereas the amount of United States exports of private commercial services (excluding military and
			 government) to South Africa was $2.7 billion in 2012, an increase of 115
			 percent from 2002 levels;
		Whereas South Africa is a democratic, secular, unitary, constitutional republic, with a proud
			 heritage that shares many of the fundamental values of the United States;
		Whereas South Africa is the largest, most diversified, highly industrialized economy in Africa;
		Whereas the average per capita income in South Africa is among the highest of African countries;
			 and
		Whereas closer relations with South Africa through free trade agreements would encourage further
			 privatization in South Africa’s economy: Now, therefore, be it
	
		That it is the sense of the House of Representatives that the United States should initiate
			 negotiations to enter into a bilateral free trade agreement with the
			 Republic of South Africa.
		
